Title: Account by Daniel Spear of Sale of Part of JA’s Estate, 19 September 1826
From: Spear, Daniel
To: 


				
					
					19. Septr. 1826.
				
            Account of the Sale of Real Estate belonging to the Heirs of the Hon John Adams as sold at Public Auction 19th Seper. 1825
            
            Gull Island Marsh 10 Acr, 2 Qr, 29 Rd. sold to Josiah Bass at $60, per acre$640, 87 1/2—Farm Marsh & upland 9 Acr. 2 Q. 2 R sold to Josiah Adamsat $90, per Acr856,12 1/—Rock Island Marsh 2 A. 1 Q. 28 R sold to Josiah Adamsat $70, per Acre169,75—Cove Marsh—13 Ar. 3 Q. 22 R. Sold to Josiah Bassat $62, per Acr861,02 1/—Boland Lot 27, A. 0 Q. 13 R sold to Josiah Adamsat $53, per Acr1435 30,6—Old Adams Lot 3, 3, 13 sold to Josiah Bassat $53, per Acre203,05,6—Ruggles & Thayer Lot 15 A. 2 Q. 32 R sold to Josiah Bassat $40, per Acre628,00—Field Lot 14 A. 2 Q. 29 R sold to Josiah Adamsat $151, per Acre2216 86,8—Joy Lot 17 A. 2 Q. 31 Rd. sold to Josiah Adamsat $109, per Acre1929,61,8—Savil Lot 6 A. 0 Q. 28 R sold to Ebenr. Adamsat $51, per Acre314,92, 1/2$9255,54,8
				
					Daniel Spear. 
				Auctioneer
				
			